PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On January 29, 1979, The Florida Bar filed its Petition alleging:
1.On November 7, 1978 the Eleventh Judicial [Circuit] Grievance Committee “G” filed its report with The Florida Bar finding probable cause in Case No. 11G76006. In that report the Committee found that Respondent, a title insurance policy writing agent, issued title insurance policies without first excluding existing mortgages. In addition, the Respondent received a large sum of money from a lender and he disbursed the money to the borrower without first obtaining a release for an existing mortgage. This resulted in a civil law suit which was settled between the parties.
2. On January 3, 1979 Respondent, Michael B. Werner, submitted to The Florida Bar his Conditional Guilty Plea.
. Respondent agrees to a Public Reprimand.
3. By his plea Mr. Werner admitted that he violated Disciplinary Rule 6-101(A)(3), neglect of a legal matter entrusted to him.
4. On January 18, 1979 the Board of Governors of The Florida Bar approved the Conditional Guilty Plea.
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Michael B. Werner, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this opinion shall serve as the public reprimand to Respondent. Costs in the amount of $100.00 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, HATCHETT and ALDERMAN, JJ., concur.